Citation Nr: 0717791	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1941 to September 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

A chronic right knee disability was not manifested within 
service or one year of separation from service, and the 
veteran's current right knee disability is not causally 
related to service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2002, prior to the initial June 2002 adjudication, 
the agency of original jurisdiction (AOJ) sent a letter to 
the veteran providing the notice of the information and 
evidence necessary to substantiate a claim for service 
connection;  information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  At the time of 
issuance, this letter satisfied the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), ruled that 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) additionally require that a veteran be 
given notice of the disability rating and effective date 
regulations.  In May 2006, the veteran was provided notice of 
the regulations pertaining to the application of disability 
rating and effective date.  Although the notice letter was 
not timely as to these additional requirements, as the 
preponderance of the evidence is against a grant of service 
connection, any question as to the appropriate disability 
rating or effective date is rendered moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a VA examination, and 
providing a personal hearing.  Consequently, there is no 
prejudice from the Board deciding the case at this time.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

A May 1942 service medical record indicates that the veteran 
sought treatment for a painful right knee.  There was no 
gross evidence of fracture, and the examination was otherwise 
negative.  The veteran was assessed with a right knee sprain, 
his knee was strapped, and he was put to bed.  A follow-up 
note from the next morning indicates that the knee was 
asymptomatic, and the veteran was returned to duty.  The 
service medical records are otherwise silent as to a right 
knee disability, and a June 1943 physical examination record 
reports normal findings for the spine and extremities.  See 
June 1943 Physical Examination for Flying.  August and 
September 1945 notations also report that the veteran was 
examined and found physically qualified for release, with no 
reported finding or complaint of a right knee disability.

The first recorded post-service complaint of knee pain is 
found in an April 1998 private treatment record, which 
reports the veteran's history of "flares" of arthritis in 
his knees.  See April 1998 Jackson treatment record.  The 
record also reports the veteran's history of cysts in his 
hands, and the examiner notes that the veteran could have 
either degenerative joint disease or gouty arthritis.  A May 
1998 private treatment record also reports the veteran's 
history of arthritis in his hands and feet and the diagnoses 
of osteoarthritis and possible gouty arthritis.  See May 1998 
Jackson treatment record.  Subsequent treatment records 
report diagnoses of degenerative joint disease in bilateral 
knees.  See, e.g., January and October 2000 Jackson treatment 
records; January 2001 VA treatment record.  None of these 
records report a history of a right knee injury in service or 
right knee problems since service.  

In his March 2002 claim, the veteran reported that he had 
"increasing pain in [his] right knee and leg" since service 
and that he delayed filing a claim because he previously was 
able to tolerate the pain and use over-the-counter pain 
medication.  This is the first history of the veteran having 
a right knee disability due to service.  The veteran 
subsequently stated that he had recurrent right knee problems 
after the May 1942 injury, but that he did not seek treatment 
in service since other people had more serious injuries.  See 
August 2002 Notice of Disagreement.  See also April and May 
2002 lay statements.  The veteran has also reported that he 
received treatment for his knee prior to 1998, to include 
seeing a chiropractor for his knee within the first year 
after separation, but the records are not available.  See 
August 2002 Notice of Disagreement; April 2005 RO hearing 
transcript.  

A VA examination was conducted in October 2004, and the 
veteran's claims file was reviewed by the VA examiner.  The 
examiner noted the veteran's history of "having some 
difficulty with the [right] knee through the years, but [no 
real] serious difficulty" for "about 10 years after he got 
out of service."  The examiner stated that the veteran had 
bilateral bowleg deformities, which the examiner believed 
were "developmental and may be congenital, which lead to 
increased pressure over the knees sometimes leading to 
degenerative change."  The examiner added that "putting the 
whole picture together, the [veteran's] present difficulty 
with severe degenerative changes of the right knee are more 
developmental and secondary to aging, and not directly 
related to his service injury."  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Although service medical 
records report that the veteran injured his right knee in May 
1942, the evidence does not indicate that the veteran had a 
chronic right knee disability in service.  Service medical 
records subsequent to the May 1942 injury, including a record 
from the day after the May 1942 injury, all report normal 
findings for the knee and no complaint of an ongoing right 
knee problem.  This evidence is persuasive that the May 1942 
injury was acute and transitory, rather than chronic.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2006).  In this case, based on the evidence 
discussed above, the chronicity of a right knee disability in 
service and thereafter has not been demonstrated; 
consequently, a finding of continuity of symptomatology is 
not warranted.

Continuity of symptomatology from the time of service to the 
present has not been demonstrated by the competent evidence 
of record.  A right knee disability was not diagnosed until 
1998, over 50 years after separation from service, and the 
veteran did not relate this disability to service until 4 
years later, in his 2002 claim.  Additionally, the evidence 
indicates that the first diagnosis occurred after a career in 
heavy construction, as reported in the October 1998 Flowers 
Hospital, Inc. record, and multiple right knee injuries, as 
testified to at the December 2006 RO hearing.  Additionally, 
the current right knee disability was found not to be related 
to the in-service injury by the 2004 VA examiner.  The only 
evidence supporting finding continuity of symptomatology is 
the veteran's statements that he has had a chronic right knee 
disability since service.  Although the veteran is competent 
to describe his right knee symptoms since service, as a 
layperson, he is not competent to comment on the etiology of 
those symptoms.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492.  In this 
case, there is no competent medical evidence of a chronic 
right knee disability before 1998, and no competent evidence 
of continuity of symptomatology since service.  While the 
Board recognizes the veteran's sincere belief in the merits 
of his claim, in view of the objective evidence from service 
and currently showing no chronic complains in service or for 
many years thereafter, the Board finds the veteran's present 
recollections to not be persuasive. 

In sum, the evidence of record does not support a finding 
that the veteran had a chronic right knee disability in 
service or that he has had continuous symptoms of a right 
knee disability since his separation from service.  
Additionally, the record includes a physician's opinion, 
based on a review of the record, that the veteran's current 
right knee disability is not related to service.  In light of 
the foregoing, the preponderance of the evidence weighs 
against the veteran's claim, and service connection for a 
right knee disability is denied.  


ORDER

Service connection for a right knee disability is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


